Citation Nr: 1402356	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic urinary tract infections.

2.  Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to September 1994 and from November 1996 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent good cause, to report for a scheduled Board hearing in June 2013 and his request for a hearing is considered as having been withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 C.F.R. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c). 

VA's General Counsel has held that service connection may be granted for diseases, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  It was noted that congenital or developmental defects cannot be service-connected because they are not diseases or injuries under the law; however, if a superimposed injury or disease occurred, a resulting disability may be service connected.  VAOPGCPREC 82-90 (Jul. 18, 1990).

In this case, the Veteran's service treatment records include a November 2008 statement from H.S.W., M.D., noting he had an apparent significant bladder outlet obstruction and that he reported having a history of recurrent urinary tract infections.  A March 2009 VA examination included a diagnosis of chronic urinary tract infection and noted the Veteran took Pyridium for infections.  An October 2009 VA examination included a diagnosis of benign prostatic hypertrophy with lower urinary tract symptoms.  

The Board notes, however, that the available record does not include reports of treatment for a urinary tract infection nor is there any indication that the Veteran has been provided medication for this disorder.  The Board also notes that an October 2009 VA examination included a diagnosis of mild mitral valve thickening with no evidence of significant mitral valve prolapse, but the examiner provided no opinion as to etiology.  In light of the inconsistent evidence of record,  the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  He should be specifically requested to provide information as to any medication taken for urinary tract infections since active service.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has chronic urinary tract infections that were incurred during active service.  The pertinent evidence of record should be addressed, including the November 2008 report from Dr. H.S.W. noting an apparent significant bladder outlet obstruction and the October 2009 VA examination findings of benign prostatic hypertrophy with lower urinary tract symptoms.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of directive #1, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present mitral valve disease as a result of a congenital defect that was aggravated by superimposed disease or injury in service.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If any of the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

